Field, J.
The question is whether there was sufficient evidence to warrant the jury in finding that the school-house was on the same street as the Clinton House, within the meaning of the St. of 1882, c. 220. We think the rule must be, that where a school-house does not itself abut upon a street, but the lot on which the school-house stands does, the school-house must be taken to be upon the street or streets from which its entrances *574are, and with which it is connected by the use made of it as a school-house. The entrance to the cellar across the engine-house lot, which was used only by the janitor, is not such a connection with Church Street that the school-house can be said to be on that street, within the meaning of the statute.*

Exceptions sustained.


 Section 1 of this statute, which took effect May 12, 1882, is as follows: “ No license of the first, second, or third class, under the provisions of chapter one hundred of the Public Statutes, shall be granted for the sale of intoxicating liquors in any building or place on the same street within four hundred feet of any building occupied in whole or in part by a public school.”